PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,               
                 Plaintiff-Appellant,
                 v.                             No. 00-4269
RIDDICK LAMONT BOWE, SR.,
               Defendant-Appellee.
                                        
            Appeal from the United States District Court
      for the Western District of North Carolina, at Charlotte.
              Graham C. Mullen, Chief District Judge.
                         (CR-98-117-MU)

                      Argued: May 10, 2001

                      Decided: July 13, 2001

     Before NIEMEYER and GREGORY, Circuit Judges, and
        Arthur L. ALARCON, Senior Circuit Judge of the
      United States Court of Appeals for the Ninth Circuit,
                     sitting by designation.



Vacated and remanded by published opinion. Senior Judge Alarcon
wrote the opinion, in which Judge Niemeyer and Judge Gregory
joined.


                            COUNSEL

ARGUED: Kenneth Davis Bell, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North
Carolina, for Appellant. Thomas S. Hicks, THOMAS S. HICKS,
2                       UNITED STATES v. BOWE
P.L.L.C., Wilmington, North Carolina, for Appellee. ON BRIEF:
Mark T. Calloway, United States Attorney, C. Nicks Williams, Assis-
tant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Charlotte, North Carolina, for Appellant.


                              OPINION

ALARCON, Senior Circuit Judge:

   The Government seeks reversal of the district court’s sentencing
decision on discrete grounds. It maintains that the district court erred
in denying the Government’s motion to set aside the plea agreement.
The Government also contends that the district court clearly erred in
finding that Riddick Lamont Bowe Sr.’s ("Bowe") conduct during the
commission of the crime did not involve violence or a serious threat
of violence. We vacate the sentence because we conclude that the dis-
trict court clearly erred in finding that Bowe did not violate the
express terms of the plea agreement. We also determine that the dis-
trict court clearly erred in finding that Bowe’s conduct was not vio-
lent and did not involve a serious threat of violence.

                                    I

   Bowe is a professional boxer and a former world heavyweight box-
ing champion. He is 6′5″ tall and weighs 260 pounds. He married
Judy Gordon ("Mrs. Bowe") on April 27, 1988. Bowe and his wife
separated in June of 1997. After their separation, Bowe continued to
reside in Fort Washington, Maryland. Mrs. Bowe and their five chil-
dren moved to Cornelius, North Carolina.

   Bowe unsuccessfully attempted on several occasions to effect a
reconciliation. On February 24, 1998, he telephoned Mrs. Bowe at
10:30 p.m. The telephone call continued for approximately 90 min-
utes. Bowe tried to persuade his wife to agree to reconcile their differ-
ences and return to his home in Maryland. During this conversation,
Bowe asked Mrs. Bowe what time their children left the house to go
to school. He also told her he had a surprise for her.
                       UNITED STATES v. BOWE                         3
   After the telephone conversation terminated, Bowe borrowed a
Lincoln Navigator from a former employee. He placed a bag in the
vehicle that contained a flashlight, duct tape, pepper spray, and hand-
cuffs. He was also armed with a buck knife. He then drove to Corne-
lius, North Carolina with his brother, Aaron Wright.

   Bowe arrived at Mrs. Bowe’s residence at approximately 6 a.m. on
February 25, 1998. He drove past the home several times before park-
ing across the street. At approximately 6:50 a.m., the Bowes’ three
oldest children left the home and proceeded to the bus stop at the end
of the street. Bowe drove the Lincoln Navigator to the bus stop.
There, he ordered the children to get into the Lincoln Navigator. After
the children complied, he drove the vehicle onto Mrs. Bowe’s drive-
way. He left the driver’s side door open and the engine running. His
brother remained in the vehicle with the children.

   Bowe ran to the front door and forced it open. He pushed Lynette
Shaw, Mrs. Bowe’s cousin, back inside the house and motioned her
to be quiet. He asked Ms. Shaw to tell him where Mrs. Bowe was
located. With hand gestures, he indicated that he would hit Ms. Shaw
if she did not disclose Mrs. Bowe’s whereabouts. Ms. Shaw led Bowe
to Mrs. Bowe’s bedroom. He shoved the door open, removed the bed
covers, and ordered Mrs. Bowe to get up. He gestured that he would
hit her if she did not comply. He demanded that she prepare herself
and the two youngest children to leave immediately for Maryland.
Mrs. Bowe only had time to put on a skirt before he forced her and
the children out of the house and into the vehicle. Her upper body was
covered by her pajama top.

   En route, Bowe displayed the flashlight, duct tape, pepper spray,
and handcuffs to Mrs. Bowe and told her "I came prepared." He also
informed her that if he had found her with another man, he would
have killed both of them. At one point, he stabbed Mrs. Bowe on her
left breast through a heavy jacket that she was wearing. She bled from
the resultant wound. He also slapped her.

   In addition, Bowe ordered his wife to call her attorney and instruct
him to suspend the pending divorce proceedings and that she did not
wish to continue to press criminal charges in Maryland that she had
initiated against him because of an earlier assault. Bowe also ordered
4                            UNITED STATES v. BOWE
her to call her brother and direct him to move all her furniture to
Bowe’s residence in Maryland. Mrs. Bowe dialed her attorney and her
brother on a cellular phone. Her attorney’s secretary informed her that
her attorney was not available. Her call to her brother was unan-
swered. When Mr. Wright stopped the vehicle at a restaurant in Vir-
ginia, Mrs. Bowe went to the ladies restroom. Bowe stood guard
outside the door. He poked his head inside the door periodically and
asked her to hurry up. While in the restroom, Mrs. Bowe called Ms.
Shaw in North Carolina to notify her of the location of the restaurant.
Mrs. Bowe also asked two elderly women who were in the restroom
to contact the police to inform them that she was being kidnapped.

   Shortly after they left the restaurant, South Hill, Virginia police
officers stopped the Lincoln Navigator. The police acted in response
to a 911 telephone call from a restaurant employee. Mrs. Bowe drove
back to her home in North Carolina in the Lincoln Navigator.

                                        II

  On June 2, 1998, Bowe was named in a one-count indictment
charging him with a violation of 18 U.S.C. § 2261(a)(2). The indict-
ment contains the following allegation:

        Riddick Lamont Bowe, Sr., knowingly, willfully, and
        unlawfully did cause a spouse and intimate partner Judy
        Bowe, to travel across a State line, that is from North Caro-
        lina to Virginia, by force, coercion, duress, and fraud; and
        in the course of and as a result of that conduct, did intention-
        ally commit a crime of violence, that is, kidnaping and
        assault, and thereby caused bodily injury to said spouse and
        intimate partner, in violation of Title 18, United States
        Code, Section 2261(a)(2).1
    1
     At the time of the offense, Section 2261(a)(2) read as follows:
        A person who causes a spouse or intimate partner to cross a State
        line or to enter or leave Indian country by force, coercion,
        duress, or fraud and, in the course or as a result of that conduct,
        intentionally commits a crime of violence and thereby causes
        bodily injury to the person’s spouse or intimate partner, shall be
        punished as provided in subsection (b). (emphasis added).
                       UNITED STATES v. BOWE                         5
   On June 4, 1998, the parties entered into a plea agreement. The
plea agreement states that Bowe "admits to being in fact guilty as
charged [in the indictment]." The parties stipulated that Bowe’s
adjusted offense level under the Sentencing Guidelines should be 15.
The plea agreement also provides that "no departures will be sought
by either party and all arguments are limited to recommendations
regarding a sentence within the applicable range of the U. S. Sentenc-
ing Guidelines." The parties agreed that "[t]he Probation Office will
compute the defendant’s Criminal History under the Sentencing
Guidelines."

  The plea agreement further states that:

    The defendant is aware that if the Probation Office deter-
    mines that a different offense level or a Guideline not
    addressed in this agreement applies, and the Court finds that
    the Probation Office is correct, then the Court will use that
    offense level or Guideline in determining the sentence.
    Nothing in this Plea Agreement will prevent either the
    United States or the defendant from arguing, before the sen-
    tence is imposed, for the offense level as agreed upon herein
    and a sentence within the corresponding U.S.S.G. range.

   Bowe also agreed to waive "the right to contest either the convic-
tion or the sentence in any direct appeal or other post-conviction
action, including any proceeding under 28 U.S.C. § 2255."

                                 III

   On June 4, 1998, Bowe entered a plea of guilty. Before accepting
the plea, the magistrate judge summarized the allegations in the
indictment as follows:

    It is alleged in this count of the indictment returned June
    2nd, 1998, that on or about February 25, 1998, in Mecklen-
    burg County, North Carolina, which is within the Western
    District of North Carolina for federal judicial purposes, that
    you, Riddick Lamont Bowe, Sr., knowingly, willfully, and
    unlawfully did cause a spouse and intimate partner, a Judy
6                      UNITED STATES v. BOWE
    Bowe, to travel across a state line, that is, from North Caro-
    lina to Virginia, by force, coercion, duress, and fraud; and
    that in the course of and as a result of that conduct, you did
    intentionally commit a crime of violence, that is, kidnapping
    and assault, and that you caused bodily injury to your
    spouse and intimate partner, all of which would be in viola-
    tion of Title 18, U.S. Code, Section 2261(a)(2).

Bowe testified under oath that he committed the crime charged in the
indictment.

  During the plea proceedings, the Government informed the court
orally that:

    [P]rovided the defendant enters this plea agreement and suc-
    cessfully completes this plea agreement, that there will be
    no further charges or indictment brought by the United
    States against anyone and that the interest of the United
    States in this matter that occurred on or about February
    25th, 1998, will be concluded.

                                 IV

   The Probation Office issued a presentence report ("PSR") in this
matter on September 3, 1998. The Probation Office agreed with the
parties’ stipulation that Bowe’s adjusted offense level was 15. The
PSR stated that the applicable Sentencing Guideline range was
imprisonment for 18 to 24 months. The Probation Office concluded
that it had "no information concerning the offense or the offender
which would warrant a departure from the prescribed sentencing
guidelines."

   Bowe filed a reply to the PSR on October 9, 1998 in which he
stated that "the following matters are submitted for the Court’s con-
sideration as information that would warrant departure from the pre-
scribed sentencing guidelines." Following this statement, Bowe listed
ten factors in bold letters under the heading "REASONS WHICH
MIGHT JUSTIFY DEPARTURE FROM THE FEDERAL SEN-
TENCING GUIDELINES." Among these reasons, Bowe stated that
                        UNITED STATES v. BOWE                         7
upon returning to Maryland, he had checked himself into a mental
hospital to seek treatment and rehabilitation.

   On November 4, 1998 the Government sent a letter to Bowe’s
counsel informing him that the defendant’s reply to the PSR violated
the plea agreement. The Government urged Bowe to withdraw his
reply to the PSR and "state to the court that he is not seeking a depar-
ture from the guidelines, that no departure from the guidelines is war-
ranted, and that the sentence should be within the guideline range."

   On November 6, 1998, Edward T. Henson, Jr., one of Bowe’s
attorneys, filed a document in the district court which states: "Defen-
dant hereby withdraws [Defendant’s Reply to Presentence Investiga-
tion Report] and hereby reaffirms his desire to honor his obligations
under the Plea Agreement, and specifically disavows any desire to
breach the Plea Agreement."

   In an addendum to the PSR dated November 30, 1998, the Proba-
tion Office notified the court that although Bowe acknowledged the
fact that the plea agreement "restricts the defendant’s ability to seek
departure from the Federal Sentencing Guidelines . . . the defendant
seeks a downward departure pursuant to U.S.S.G. § 5H1.7 citing the
circumstances which led to the defendant’s role in this offense."

                                   V

   The sentencing proceedings were conducted on February 28, 2000
and February 29, 2000. The court initially found that Bowe’s plea of
guilty was knowingly and voluntarily made and directed the entry of
a "verdict of guilty." The court then noted that based on "conversa-
tions in chambers," Bowe’s counsel wanted to be heard "with refer-
ence to some medical issues."

  Bowe’s counsel advised the court that, after entering into the plea
agreement, "[w]e discovered information about Mr. Bowe’s mental
capacity that we did not know at the time we entered the plea. So
while we stand by the plea, we think it’s very appropriate that this
court have this information." Defense counsel informed the court that
he was prepared to call several witnesses in order to present evidence
8                            UNITED STATES v. BOWE
not known at the time the plea agreement was entered "because in the
final analysis, this court must make the decision as to what is the
appropriate amount of time for Mr. Bowe, if any." (emphasis added).
At this point, the prosecutor requested that the court declare the plea
agreement to be null and void. He argued that "[t]he plea agreement
requires that the parties recommend to the Court a sentence within the
applicable guideline range which is 18 to 24 months." In making this
motion, the prosecutor relied on the provision in the plea agreement
stating that "[i]n the event the defendant fails to comply strictly with
this Plea Agreement, he understands and agrees that the Plea Agree-
ment will become null and void. . . ." (emphasis added). The court
denied the motion stating: "I’ve accepted the plea agreement. That’s
fine. I’m not, however, bound to reject any evidence which would
lead me to believe that the plea agreement as drafted is inappropriate.
The Court notes and finds that the file is replete with information that
a potential problem of diminished capacity existed." The court did not
cite any portion of the file that referred to diminished capacity.

   After hearing evidence presented from both sides concerning
Bowe’s mental condition, the court stated that "on this evidence the
Court believes that it is possible that a court-initiated departure down-
ward under 5K2.13 for diminished capacity may exist."2 The court
then instructed counsel "simply to address the kinds of findings of
fact that are appropriate" in applying section 5K2.13. Later in the pro-
ceedings, the court stated: "The issue is whether the facts and circum-
    2
     Section 5K2.13 provides as follows:
        A sentence below the applicable guideline range may be war-
        ranted if the defendant committed the offense while suffering
        from a significantly reduced mental capacity. However, the court
        may not depart below the applicable guideline range if (1) the
        significantly reduced mental capacity was caused by the volun-
        tary use of drugs or other intoxicants; (2) the facts and circum-
        stances of the defendant’s offense indicate a need to protect the
        public because the offense involved actual violence or a serious
        threat of violence; or (3) the defendant’s criminal history indi-
        cates a need to incarcerate the defendant to protect the public. If
        a departure is warranted, the extent of the departure should
        reflect the extent to which the reduced mental capacity contrib-
        uted to the commission of the offense.
                       UNITED STATES v. BOWE                         9
stances, whether [the crime] involved actual violence or serious threat
of violence."

   The prosecutor argued that the evidence offered by the defense did
not support a finding that Bowe suffered from a significantly reduced
mental capacity to trigger the application of section 5K2.13. The pros-
ecutor also argued that even if the court were to find that Bowe did
suffer from a significantly reduced mental capacity, section 5K2.13
was inapplicable because Bowe committed actual violence by stab-
bing his wife with a buck knife. In addition, his menacing her with
a long, heavy buck knife, accompanied by threatening gestures with
his fist, constituted a serious threat of violence.

   The court found that Bowe did not intentionally stab Mrs. Bowe.
Instead, the court found that Bowe inflicted a wound on his wife’s
breast when "he gestured toward his wife with the knife to emphasize
some argumentative point that they were making." The court con-
cluded that the stabbing incident did not evince actual violence. The
court also found that Bowe’s conduct did not create a substantial
threat of violence. The court noted that Bowe’s statement that if he
had found his wife with a man he would have killed them "is insuffi-
cient to constitute a serious threat of violence." The court also found
that Bowe suffered from diminished capacity. The court concluded
that Bowe was entitled to a five-level downward departure pursuant
to section 5K2.13 and sentenced Bowe to a term of 30 days in a com-
munity confinement center and placed him on probation for a period
of four years. In addition, Bowe was ordered to pay a fine of
$5,000.00 and assessed a penalty of $100.00.

  The Government filed a timely notice of appeal from the district
court’s judgment and sentence.

                                  VI

   We must, as a preliminary matter, determine whether the Govern-
ment may bring this appeal in light of this court’s decision in United
States v. Guevara, 941 F.2d 1299 (4th Cir. 1991). In Guevara, this
court held that a plea agreement provision that bars the defendant
from appealing, but is silent as to the Government’s right to appeal,
must be construed as imposing a reciprocal limitation on the Govern-
10                     UNITED STATES v. BOWE
ment’s right to challenge a judgment or sentence imposed by the dis-
trict court. Id. at 1299. As in Guevara, Bowe agreed in the plea
agreement to "waive[ ] the right to contest either the conviction or
sentence in any direct appeal or other post-conviction action, includ-
ing any proceeding under 28 U.S.C. § 2255." The plea agreement
does not refer to or limit the Government’s right to appeal.

   This court has not yet decided whether Guevara bars the Govern-
ment from appealing where, as here, it contends that the defendant
breached the plea agreement. Because of the reciprocal limitation
upon the Government’s right to appeal where a defendant has waived
the right to seek appellate review of a judgment of conviction or a
sentence, we focus our inquiry on whether Bowe would have had the
right to appeal if the Government had breached the plea agreement.
This issue was addressed in United States v. Gonzalez, 16 F.3d 985
(9th Cir. 1994). In Gonzalez, the Ninth Circuit concluded that a defen-
dant’s waiver in a plea agreement of his right to appeal was not
enforceable where the Government had breached the agreement by
opposing a departure for acceptance of responsibility. Id. at 988-990;
see also United States v. Rosa, 123 F.3d 94, 98 (2d Cir. 1997) (stating
that "[a] defendant may appeal if the Government breaches the terms
of the plea agreement."). We agree with our sister circuits that a
party’s waiver of the right to seek appellate review is not enforceable
where the opposing party breaches a plea agreement. Had the Govern-
ment breached the plea agreement, Bowe would not have been bound
by his waiver. We conclude that this principle must also be applied
reciprocally. We hold that where a defendant has materially breached
the terms of the plea agreement, the Government is released from its
implied reciprocal promise under Guevara not to appeal the merits of
a judgment of conviction or sentence. See Gonzalez, 16 F.3d at 990
(holding that "the government by its breach of the agreement released
[the defendant] from his promise in [the plea agreement] not to
appeal. Once released from the bar of the appeal waiver, [the defen-
dant] may raise any claim relating to the sentence, except a contention
that first should have been presented to the district court."). Because
of Bowe’s alleged breach of the plea agreement, the Government is
not barred by Guevara from seeking review of the denial of its motion
to nullify the plea agreement and the validity of the departure based
on diminished capacity.
                        UNITED STATES v. BOWE                         11
                                   VII

   We now turn to the question whether Bowe breached paragraph
4(c) of the plea agreement. We review a claim that a party has
breached a plea agreement under a bifurcated standard, reviewing the
district court’s factual findings for clear error, while reviewing the
district court’s application of principles of contract interpretation de
novo. United States v. Snow, 234 F.3d 187, 189 (4th Cir. 2000).
Whether Bowe’s presentation of evidence whose only purpose was to
support a downward departure constituted a breach of the plea agree-
ment is a question of contract interpretation which we review de novo.
See United States v. Martin, 25 F.3d 211, 216-17 (4th Cir. 1994)
(holding that the Government’s failure to file a motion seeking a
downward departure at sentencing was a question of contract interpre-
tation requiring de novo review) (disagreement on other grounds rec-
ognized in United States v. Speed, 53 F.3d 643 (4th Cir. 1995)).

  The district court concluded that the defense’s presentation of evi-
dence of diminished capacity and its recommendation that the court
consider ordering that Bowe not be incarcerated was "clearly no effort
on the part of the defense to upfront sabotage the plea argument." The
court noted that:

    The document in and of itself contemplates in paragraph 4,
    I believe it’s (g), that evidence may be discovered by the
    probation office. 4(g). If a different offense level or guide-
    line not addressed applies and the court finds the probation
    officer is correct, then okay. So the document itself clearly
    contemplates the possibility of something other than the sen-
    tence described therein happen [sic].

Paragraph 4(g) reads as follows:

    The defendant is aware that if the Probation Office deter-
    mines that a different offense level on a Guideline is correct,
    then the Court will use that offense level or Guideline in
    determining the sentence. Nothing in this Plea Agreement
    will prevent either the United States or the defendant from
    arguing before the sentence is imposed for the offense level
12                     UNITED STATES v. BOWE
     as agreed upon herein and a sentence within the corre-
     sponding U.S.S.G. range. (emphasis added).

   Contrary to the court’s interpretation, none of the language set
forth in Paragraph 4(g) authorizes the Government or defense counsel
to introduce evidence to demonstrate "that a different offense level or
a Guideline" not addressed in the plea agreement applies. By its
express language, Paragraph 4(g) restricts the court’s consideration of
a different offense level or a Guideline to evidence that the Probation
Office determines is appropriate. Paragraph 4(g) expressly limits the
prosecutor and defense counsel to argument concerning "the offense
level as agreed upon herein." The offense level agreed upon by the
parties was 15.

   Furthermore, the Probation Office did not determine that a different
offense level other than 15 was applicable under these facts. In the
addendum to the probation report, the Probation Office noted that in
the Defendant’s Reply to Presentence Report "the defendant seeks a
downward departure pursuant to U.S.S.G. § 5H1.7 citing the circum-
stances that led to the defendant’s role in the offense." The Probation
Officer informed the court that "there was no role adjustment assessed
under the Sentencing Guidelines." The Probation Officer’s addendum
concludes with this language: "[t]hese objections have no effect on
guidelines calculations." Nevertheless, the district court concluded
that the presentation of evidence to support a downward departure in
violation of paragraph 4(c) of the plea agreement was "basically the
functional equivalent" of the type of information that the court could
act upon pursuant to paragraph 4(g).

   The court informed one of Bowe’s defense counsel that he should
have "brought this to the attention of the probation officer so that I
— I mean, that way it could have come forward as an addendum to
this. There would — no issue could have been tendered about that."
This comment demonstrates that the court overlooked the fact that
defense counsel had in fact informed the Probation Office that Bowe
was entitled to a downward departure, but had subsequently with-
drawn the objection to the PSR because defense counsel was per-
suaded that it violated the plea agreement.
                          UNITED STATES v. BOWE                            13
   We note also that the court may have been led astray by defense
counsel’s argument that pursuant to paragraph 4(d) of the plea agree-
ment, the court was free to consider evidence offered by the defense
that would assist the court in exercising its discretion in determining
whether it should depart from the applicable Sentencing Guideline
range.3 Paragraph 4(d) provides that "the United States agrees to rec-
ommend that the defendant receive an additional one-level reduction
pursuant to U.S.S.G. § 3E1.1(b)(2). However, the defendant under-
stands that any reduction in offense level is ultimately for the Court’s
determination." Contrary to Bowe’s contention, nothing in this lan-
guage authorized Bowe to ignore his promise not to seek or argue for
a downward departure from the applicable range for an adjusted
offense level of 15. Paragraph 4(d) merely sets forth Bowe’s under-
standing that the district court would be free to reject the Govern-
ment’s recommendation that Bowe receive a one-level reduction
pursuant to section 3E1.1(b)(2). The court’s conclusion that Bowe
could present evidence to support a downward departure permitted
him to violate the plain language of paragraph 4(c) of the plea agree-
ment that explicitly prohibits the parties from seeking or arguing for
a departure from the applicable Sentencing Guideline range.

   In support of his contention that his presentation of evidence in
support of a downward departure did not violate paragraph 4(c) of the
plea agreement, Bowe relies upon the First Circuit’s decision in
United States v. Bradstreet, 207 F.3d 76 (1st Cir. 2000) (Bradstreet
  3
   Defense counsel argued as follows:
         Your Honor, if I could just respond to that. We, of course, are
      opposed to the governments motion at this point. The plea agree-
      ment says in paragraph 4(c), "With regard to the sentence to be
      imposed, no departures will be sought by either party and all
      arguments are limited to recommendations regarding sentence
      within the applicable range of the U.S. Sentencing Guidelines."
         Paragraph (d) has the language that we’re all familiar with:
      "However, the defendant understands that any reduction in
      offense level is ultimately for the Court’s determination."
         As we all know, the place that the Court decides to sentence
      is for the Court and we will abide by our obligation in this plea
      agreement to not — not ask for a departure from this court.
14                      UNITED STATES v. BOWE
II). Unlike the matter sub judice, Bradstreet II involved a sentence
agreement entered into by the parties after the defendant was found
guilty following a trial by jury. Id. at 78. Before sentencing, the Gov-
ernment agreed that it would not seek a two-level upward adjustment
for abuse of a position of trust. The defendant agreed that the only
ground upon which he could move for a downward departure was
under a theory that his conduct was a single act of aberrant behavior.
It was also agreed that the Government would oppose a downward
departure on this ground. United States v. Bradstreet, 135 F.3d 46, 55
(1st Cir. 1998) (Bradstreet I).

  The district court granted Bradstreet’s motion for a downward
departure finding that the defendant had engaged in a single act of
aberrant behavior. Id. at 56. Bradstreet appealed from the judgment
of conviction. The Government cross-appealed from the sentence
imposed by the court. In Bradstreet I, the First Circuit vacated the
sentence and remanded on the basis that the district court erred in
concluding that the defendant’s conduct constituted a single act of
aberrant behavior. 135 F.3d at 58.

   During the resentencing proceedings, the district court granted
Bradstreet’s motion for a downward departure based on his post-
sentence rehabilitation. 207 F.3d at 79. The Government appealed in
Bradstreet II. It contended that the district court erred in not holding
Bradstreet to his sentencing agreement. Id. at 79. The First Circuit
affirmed the sentence, holding that "the appropriate remedy for non-
performance rests in the discretion of the trial courts." Id. at 80. In
reaching this conclusion, the court in Bradstreet II relied on its earlier
decision in United States v. Martinez-Martinez, 69 F.3d 1215 (1st Cir.
1995). In Martinez-Martinez, the Government and the defendant
agreed to a two-level reduction for acceptance of responsibility. The
Government also informed the court that it would not oppose an addi-
tional one-level reduction. The district court then informed the defen-
dant that the parties’ sentencing agreement was not binding on the
court. Id. at 1218. In imposing the sentence, the court declined to
award the third one-level reduction. Id.

   The First Circuit affirmed the sentence in Martinez-Martinez on the
basis that the record did not support an additional one-level decrease.
Id. at 1225. It should be noted that Martinez-Martinez did not involve
                         UNITED STATES v. BOWE                           15
a claim that the plea agreement had been breached. Furthermore, the
First Circuit noted in Martinez-Martinez that "[t]he [district] court
secured the defendants’ understanding that any sentencing agreement
between the parties was not binding on the court but merely a recom-
mendation." Id. at 1218. We find no support in Martinez-Martinez for
the proposition announced in Bradstreet II that where a party
breaches a sentencing agreement by recommending a downward
departure, the court can ignore the breach and grant the request. We
decline Bowe’s invitation to follow the rule adopted by the First Cir-
cuit in Bradstreet II that a district court may fashion a remedy based
on a recommendation by a party that has violated the agreement of
the parties under the circumstances presented in this record. Here, the
record shows that the Government gave up its right to file more seri-
ous charges against Bowe, and agreed not to prosecute his brother, in
exchange for a guilty plea and a promise not to seek a downward
departure. In Bradstreet I, the Government did not make comparable
concessions. Instead, it merely stipulated to what it believed to be an
appropriate sentence after a jury trial, but prior to the defendant’s
prior conviction rehabilitation.

   The law in this circuit is quite clear. "It is well- established that the
interpretation of plea agreements is rooted in contract law, and that
each party should receive the benefit of its bargain." United States v.
Peglera, 33 F.3d 412, 413 (4th Cir. 1994) (quoting United States v.
Ringling, 988 F.2d 504, 506 (4th Cir. 1993)). By fashioning a sen-
tence below the applicable Sentencing Guidelines based on the evi-
dence Bowe presented in violation of paragraph 4(c) of the plea
agreement, the district court denied the Government the benefit of its
bargain.

   Because the plea agreement in this case is unambiguous in its pro-
hibition of Bowe’s right to present evidence to justify a downward
departure on any ground, we hold that the district court erred as a
matter of law in denying the Government’s motion to nullify the plea
agreement. We are not persuaded by Bowe’s argument that he did not
expressly request a downward departure, but rather only offered the
court additional relevant evidence regarding his mental condition as
permitted by 18 U.S.C. § 3661 and U.S.S.G. § 1B1.4. Had it been
Bowe’s intention to offer evidence bearing on diminished capacity
consistent with his agreement not to seek a downward departure, he
16                         UNITED STATES v. BOWE
could have done so by first presenting such evidence to the Probation
Office, with a request that the court impose a sentence at the low end
of the Sentencing Guideline range for an adjusted offense level of 15.

   While Bowe did not explicitly request a downward departure, his
suggestion that the district court should consider whether any impris-
onment should be imposed was a thinly veiled end-run around his
promise to honor his commitment "to comply strictly with this Plea
Agreement."4 It is clear to us that Bowe argued before the district
court that the evidence of diminished capacity would justify a down-
ward departure. Our sister circuits have rejected similar efforts by the
Government to avoid express terms in a plea agreement. See, e.g.,
United States v. Clark, 55 F.3d 9, 11-13 (1st Cir. 1995) (holding that
the Government breached its plea agreement by effectively opposing
departure for acceptance of responsibility at sentencing); United
States v. Canada, 960 F.2d 263, 269 (1st Cir. 1992) ("While it can be
argued that the government stopped short of explicitly repudiating the
agreement, Santobello prohibits not only ‘explicit repudiation of the
  4
   The following statement from Bowe’s counsel is an example of
Bowe’s transparent attempt to circumvent the plea agreement’s express
limitation on the seeking of a downward departure:
      [T]he government has closely policed the plea agreement we’ve
      entered into and has reminded us and the Court that we are not
      permitted to argue for a departure. And so your Honor, I’m
      going to try to avoid using that word completely.
      ....
         I want to tailor my remarks with the idea that another court
      may review this. . . . [I]f the government intends to pursue their
      argument further that we have somehow violated our agreement,
      I want to be very careful not to speak in guidelines speak if I can.
      If you will indulge me in that way. . . . [a]nd I will try to speak
      in the old fashioned language when judges were trusted to be just
      and fair in fashioning their judgments and didn’t have to struc-
      ture it quite so much along the lines of guideline speak.
In short, Bowe’s counsel informed the court that he would argue that the
court consider imposing a sentence below the range required for an
adjusted offense level of 15 without using the "guideline speak" term
"downward departure."
                         UNITED STATES v. BOWE                          17
government’s assurances, but must in the interests of fairness be read
to forbid end-runs around them.’") (citation omitted).

   Based on our independent review of the record, we hold that
Bowe’s counsel breached his agreement not to seek a downward
departure. Because the court denied the Government’s motion to nul-
lify the plea agreement, it failed to consider whether it should impose
a sentence within the Sentencing Guideline range for an adjusted
offense level of 15, or set aside the guilty plea and order that the mat-
ter be tried. This circuit has previously recognized that "[w]here the
bargain represented by the plea agreement is frustrated, the district
court is best positioned to determine whether specific performance,
other equitable relief, or plea withdrawal is called for." United States
v. Conner, 930 F.2d 1073, 1076 (4th Cir. 1991). Accordingly, we
leave to the district court upon remand the task of fashioning an
appropriate remedy after considering the recommendations of the par-
ties.5

                                   VIII

   The Government also argues that the district court erred in depart-
ing downward based on diminished capacity under U.S.S.G.
§ 5K2.13. The Government contends that Bowe was not entitled to a
downward departure under § 5K2.13 because the instant offense
involved either "actual violence or a serious threat of violence." This
court has held that "when applying § 5K2.13 the sentencing court
should make a fact-specific investigation of the offense to determine
whether it was non-violent." United States v. Morin, 124 F.3d 649,
653 (4th Cir. 1997). We review the district court’s findings in this
regard for clear error. Id.

   The undisputed record reveals that Bowe forced his way into his
estranged wife’s house by pushing aside her cousin. He then com-
pelled Mrs. Bowe to leave with him by gesturing that he would hit
  5
   In determining the appropriate remedy, the district court should con-
sider the fact that the Government agreed not to file other charges against
Bowe and not to prosecute his brother for his participation in forcibly
removing Mrs. Bowe and her children from North Carolina to Virginia,
in exchange for Bowe’s promise not to seek a downward departure.
18                     UNITED STATES v. BOWE
her if she did not comply. One of Bowe’s counsel argued before the
district court that "we have a two-time former heavyweight boxer
champion of the world whose fists are — the Court can see his hands.
His hands and fists are so large they in and of themselves under state
law can be considered as lethal weapons." Counsel’s comments accu-
rately reflect North Carolina law. See State v. Krider, 530 S.E.2d
569, 573 (N.C. Ct. App. 2000) (noting that "[t]he size of both the
actor and his victim are important factors in the determination of
whether or not hands are deadly weapons."). The record shows that
Bowe displayed a buck knife, a flashlight, duct tape, pepper spray,
and handcuffs to his wife during the trip from North Carolina to Vir-
ginia. He told Mrs. Bowe that he had come prepared to kill her if he
had found her with another man. Bowe stabbed his wife through a
heavy leather jacket. He also slapped her. These facts clearly demon-
strate that Bowe’s conduct involved a serious threat of violence,
regardless of whether the stabbing was intentional or inadvertent.
During the commission of the crime, Bowe was armed with a deadly
weapon, he threatened to hit his wife, and he stabbed her with a knife.
The district court committed clear error in finding that Bowe’s con-
duct was not violent and did not involve a serious threat of violence.
Morin, 124 F.3d at 653. A district court lacks the discretion to depart
downward pursuant to section 5K2.13 under such circumstances.

                           CONCLUSION

   The parties agreed not to seek or argue for a departure from the
Sentencing Guideline range for an adjusted offense level of 15 (18 to
24 months). In violation of this promise, Bowe’s counsel presented
evidence that Bowe suffered from diminished capacity and should be
permitted to receive treatment rather than punishment by incarcera-
tion.

   In denying the Government’s motion to have the court declare the
plea agreement null and void, the district court erroneously permitted
Bowe’s counsel to violate the express terms of the plea agreement.

   We conclude that the court erred in denying the Government’s
motion to nullify the plea agreement after the defense sought permis-
sion to present evidence for the purpose of persuading the court to
impose a sentence that departed from the Sentencing Guidelines.
                       UNITED STATES v. BOWE                        19
Upon remand, the court should determine whether the plea should be
set aside, or whether a sentence should be imposed within the Sen-
tencing Guideline range. Because Bowe’s course of conduct included
violent acts and a serious threat of violence, Bowe is not eligible for
a departure pursuant to U.S.S.G. § 5K2.13.

   This matter is remanded with instructions that the district court
determine whether Bowe’s guilty plea should be set aside, or whether
he should be required to comply with his agreement not to seek or
argue for a departure from the sentencing guidelines. If the district
court concludes that the appropriate remedy in this matter is specific
performance of the plea agreement, it is directed to impose a sentence
that is within the applicable Sentencing Guideline range of 18 to 24
months for an adjusted offense level of 15, and not to depart based
on evidence of diminished capacity.

              VACATED AND REMANDED WITH INSTRUCTIONS